Citation Nr: 0215254	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for impotence, claimed as a 
residual of syphilis and as a residual of smoking in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from May 1999 and August 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied a 
claim of entitlement to service connection for impotence as 
secondary to smoking in service and as residual to syphilis, 
claimed as aggravated in service.  The veteran submitted 
timely disagreement and, after a statement of the case (SOC) 
was issued in December 1999, the veteran submitted a timely 
substantive appeal in December 1999.

In October 1997, the veteran submitted claims for service 
connection for heart disease and for hypertension, both 
claimed as secondary to cigarette smoking in service.  He 
subsequently submitted a claim for service connection for a 
lung/breathing disorder, also claimed as secondary to 
cigarette smoking in service.  Those claims were denied as 
not well grounded in a rating decision prepared in October 
1998 and issued in November 1998.  Those claims were 
readjudicated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in a November 2001 rating decision.  The record 
before the Board on appeal does not reflect that the veteran 
has disagreed with or appealed the November 2001 rating 
decision, although the Board notes that the time allowed for 
submitting a timely notice of disagreement or appeal has not 
yet expired.  These claims are not before the Board on appeal 
at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

3.  The veteran's claim for service connection for impotence 
as residual to smoking in service was submitted in November 
1998.

4.  The medical evidence establishes that impotence is not 
related to military service, to include preservice/inservice 
syphilis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
impotence as a residual of smoking that began during active 
service lacks legal merit or entitlement under the law.  38 
U.S.C.A. § 1103 (West Supp. 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  Impotence was not incurred in or aggravated by military 
service and is not otherwise shown to be related thereto, to 
include as due to preservice/inservice syphilis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred impotence as a residual 
of aggravation of syphilis in service and as a residual of 
use of tobacco products in service.  In a statement submitted 
in November 1998, the veteran stated that he had learned, in 
a recent report on a television program, 60 Minutes, that 
there was a statistical link between use of cigarettes and 
impotence.  The veteran contended that he had been impotent 
for about two years and stated that, even though he did not 
testify regarding this problem at his June 1998 personal 
hearing, he felt that impotence, as well as the disorders for 
which he had previously claimed service connection, was due 
to smoking.  In June 1999, the veteran claimed service 
connection for impotence on the basis that this medical 
disorder was the result of aggravation of syphilis in 
service.  At the July 2000 personal hearing, the veteran 
testified, in essence, that his statements following the May 
1999 rating decision were intended to contend that service 
connection should be granted on the basis that impotence was 
due to smoking which began in service as well as on the basis 
that impotence was a residual of syphilis aggravated in 
service.  The RO interpreted the veteran's timely 
disagreement and substantive appeal as including both 
theories, and addressed the claim of entitlement to service 
connection for impotence as a residual of smoking and as 
residual to syphilis, claimed as aggravated in service, in 
the September 2001 SSOC.  The Board agrees with the RO's 
liberal interpretation of the veteran's statements, and 
agrees that the claim for impotence on this basis (smoking) 
is before the Board on appeal.  The Board also notes that a 
claim for service connection for syphilis, whether as 
incurred in or aggravated by service, has never been 
adjudicated by the RO, and this decision does not constitute 
an adjudication of any such claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
regulatory amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to assistance in claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which are not relevant to this case).  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified, by the May 1999 rating 
decision, and by the September 2001 supplemental SOC (SSOC), 
that the law had been amended to preclude compensation for 
disorders claimed as due to smoking after June 1998.  The 
veteran was notified, by the December 1999 SOC, and by the 
September 2001 SSOC, that there was no medical evidence to 
support the claim of a relationship between syphilis and a 
current diagnosis of erectile dysfunction. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the veteran was 
afforded VA examination and medical opinion to determine 
whether it was at least as likely as not that current 
erectile dysfunction was linked to syphilis, and to determine 
the likelihood that pre-existing syphilis was aggravated in 
service.  The veteran has not been afforded VA examination 
regarding a relationship between erectile dysfunction and 
smoking, as the grant of a claim on that basis is precluded 
by law, and no additional development of evidence would 
affect the outcome of the claim.  

The veteran testified that VA was the only provider of 
clinical care for erectile dysfunction, and that there were 
no other relevant clinical records.  The evidence of record 
makes it clear no additional records, such as Social Security 
Administration (SSA) records, are relevant to the claim for 
service connection for erectile dysfunction.  The veteran has 
been notified that medical evidence is required to support 
the claim, and that the medical evidence obtained from VA 
examination was unfavorable to the claim.  The veteran has 
been informed, in each of the communications in the case, and 
by a specific letter from the RO in March 2001, that medical 
evidence is required to support his claim, and that he may 
submit such evidence, even though he has been afforded VA 
examination.  VA has no outstanding duty to further inform 
him that information or evidence is needed. 

In this case, VA's duties have been fulfilled.  There would 
be no possible benefit to further notification to the veteran 
or further consideration of the requirements of the VCAA 
regarding the claim for service connection for impotence on 
the basis of use of tobacco products in service.  As to the 
claim for impotence related to inservice syphilis, all 
requirements of the VCAA have been met, and neither the 
veteran nor his representative contend that any further 
evidence is available or that further notification to the 
veteran would be of benefit to him. 

Factual Background

The veteran's service medical records reflect that the 
veteran noted a lesion on his penis in June 1953.  At that 
time, he provided a history of pre-service treatment for 
syphilis.  The veteran was hospitalized for observation and 
laboratory examinations for syphilis (repeat serologies) and 
treatment.  The veteran was again hospitalized in August 1953 
and in September 1953 for fractures of the right foot and 
left ankle.  At that time, it was determined that no 
additional treatment for syphilis was required.

VA clinical records dated in June 1990 reflect a medical 
opinion that the veteran's history was compatible with both 
congenital and acquired syphilis, and that the veteran had 
been treated for both, with treatment prior to service for 
congenital syphilis, and treatment for acquired syphilis in 
service.  November 1995 VA outpatient treatment notes are 
consistent with the 1990 notes, reflecting that laboratory 
testing after the veteran's treatment for syphilis was 
sometimes negative and sometimes weakly positive for 
syphilis, but that no additional treatment was required.  
These records are devoid of any discussion of a relationship 
between syphilis and impotence.  The post-service evidence 
reflects that the veteran sought treatment for erectile 
dysfunction after more than 40 years had elapsed since his 
service discharge.

The examiner who conducted a May 2001 VA examination 
concluded that results of rigid scan examination disclosed 
that the veteran was able to achieve nighttime erections.  
The examiner concluded that this examination established that 
the veteran's erectile dysfunction was not of neurologic 
origin.  The examiner concluded that the veteran's syphilis 
was not aggravated in service, and that it was unlikely that 
there was any causal relationship between current erectile 
dysfunction and syphilis, including permanently aggravated 
syphilis.  

Analysis

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998," Pub. 
L. No. 105-206, 112 Stat. 865.  This law created a new 
statutory provision, 38 U.S.C.A. § 1103, which reads as 
follows:

(a) Notwithstanding any other provision of 
law, a veteran's disability or death shall not 
be considered to have resulted from personal 
injury suffered or disease contracted in the 
line of duty in the active military, naval or 
air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by 
the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment of 
service connection for disability or death 
resulting from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval or air 
service or which became manifest to the 
requisite degree of disability during any 
applicable presumptive period specified in 
section 1112 or 1116 of this title.

38 U.S.C.A. § 1103.  This law applies to all claims filed 
after June 9, 1998.  See Pub. L. No. 105- 206, 112 Stat. 865 
(July 22, 1998).

The veteran himself, in his November 1998 statement, 
indicated that he had not previously sought service 
connection for impotence on the basis that it might be 
related to smoking.  The veteran has not disagreed with the 
RO's determination that the claim was submitted after the 
June 9, 1998, effective date of the new law.  The law is 
clear that a veteran's disability shall not be service-
connected on the basis that it resulted from injury or 
disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103(a). 

Given that the law changed prior to the date of the veteran's 
claim, if the Board were to grant service connection for 
impotence as a residual of smoking in service, it appears 
that such an action would be in direct conflict with the new 
law, which precludes granting any such claim submitted after 
June 9, 1998.  The new statutory provision does allow the 
veteran to establish service connection for impotence as a 
residual of smoking by showing that impotence was present in 
service or within any applicable presumptive period.  See 38 
U.S.C.A. §§ 1101, 1103, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

However, as the service medical records reflect that the 
veteran was sexually active in service, the weight of that 
evidence is against a finding that the veteran was impotent 
in service.  The post-service VA clinical records reflect no 
diagnosis of impotence or erectile dysfunction until at least 
40 years had elapsed after the veteran's service discharge.  
As the longest presumptive period for chronic diseases 
allowed by statue or regulation is seven years, the 
preponderance of the evidence is against a finding that 
impotence was incurred within any applicable presumptive 
period.  

The Board is bound by the laws enacted by Congress.  As the 
veteran's claim for service connection for impotence as a 
residual of smoking was received after June 8, 1998, a 
favorable determination on that claim is precluded by law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits on this basis should be denied, or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

Turning to the veteran's contention that he currently has 
erectile dysfunction as the result of aggravation of syphilis 
in service, the medical opinion provided by the examiner who 
conducted a May 2001 VA examination establishes that the 
veteran's erectile dysfunction is not related to inservice 
syphilis, whether or not syphilis was permanently aggravated 
in service, as the erectile dysfunction is not of neurologic 
etiology.  As this evidence is the only medical evidence 
which directly addresses the veteran's belief that there is 
such a relationship, the preponderance of the medical 
evidence is against the claim. 

The only pieces of evidence of record suggesting any 
relationship between syphilis diagnosed during either during 
the veteran's childhood or syphilis diagnosed during the 
veteran's service are the veteran's assertions to this 
effect.  The veteran has clearly indicated that no provider 
has ever indicated to him that there is a medical basis for 
this belief.  The veteran's lay assertions as to a causal 
relationship between syphilis diagnosed prior to 1955 and 
erectile dysfunction diagnosed after 1995 are the only 
evidence of record regarding such a relationship.  The 
veteran's lay assertions, without medical support, are not 
competent evidence to support the claim asserted by the 
veteran.  

The question of etiology and onset of a disease is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Id.  In other words, the Board 
must rely on the medical evidence for a determination as to 
whether or not a particular disorder results from a claimed 
cause.  Here, the medical evidence is completely unfavorable 
to the veteran's contentions.

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against a 
finding that the veteran's impotence is related to permanent-
aggravated syphilis, and as the law precludes a favorable 
determination based on a theory that impotence is related to 
the veteran's smoking, the evidence is not in equipoise, and 
there is no basis to apply the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran's impotence or 
erectile dysfunction therefore cannot be service connected 
under the law even if due to smoking which began in service, 
and the medical evidence precludes a finding that current 
erectile dysfunction is etiologically related to syphilis 
incurred or aggravated in service.  The appeal must be 
denied.  


ORDER

Entitlement to service connection for impotence, claimed as a 
residual of syphilis and as a residual of smoking in service, 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

